 Case 1:20-cv-00965-LPS Document 69 Filed 12/11/20 Page 1 of 3 PageID #: 773




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PRESIDIO, INC., PRESIDIO HOLDINGS                        )
INC., AND PRESIDIO NETWORKED                             )
SOLUTIONS LLC,                                           )
                                                         )
                                Plaintiffs,              )
                                                         )
        vs.                                                    C.A. No. 1:20-cv-00965-LPS-JLH
                                                         )
                                                         )
GREGORY SEMLER, CANDACE
DAVIS, AND RIGHT! SYSTEMS,                               )
INC.                                                     )
                                                         )
                                Defendants.              )


         STIPULATION AND [PROPOSED] ORDER GRANTING INJUNCTION

        IT IS HEREBY STIPULATED AND AGREED between Presidio, Inc., Presidio Holdings

Inc., and Presidio Networked Solutions LLC (collectively, “Presidio”) and Gregory Semler

(“Semler”) and Candace Davis (“Davis”) (Semler and Davis together, the “Individual Parties”),

that:

        1.      The Individual Parties agree that the agreed-upon restrictions in this Stipulated

Injunction and, in particular, in this Section 1, will apply (i) to Semler during Semler’s

employment with Right! Systems, Inc. (“RSI”) through and including August 7, 2021 and (ii) to

Davis for a period of thirty (30) days from the Effective Date of the that certain Settlement

Agreement, between the Parties, dated November 11, 2020 (the “Settlement Agreement”) (the

time periods identified in (i) and (ii), the “Restricted Periods”).

        2.      For their respective Restricted Periods, the Individual Parties shall not directly or

indirectly:

              (a) solicit, divert, take away, or attempt to solicit, divert or take away, any customer
 Case 1:20-cv-00965-LPS Document 69 Filed 12/11/20 Page 2 of 3 PageID #: 774




                or supplier identified in Schedules A-1 (as applicable to Semler) and Schedule A-

                2 (as applicable to Davis) to the Settlement Agreement, provided that the

                limitations on any Restricted Supplier shall be subject to the limitations in

                paragraph 3 below. (The customers and suppliers identified in Schedule A to the

                Settlement Agreement, are collectively referred to as the “Restricted Customers

                and Suppliers”, and, individually, each a “Restricted Customer” or “Restricted

                Supplier”);

            (b) induce or attempt to induce any Restricted Customer or Restricted Supplier

                identified in Schedules A-1 (as applicable to Semler) and Schedule A-2 (as

                applicable to Davis) to the Settlement Agreement to reduce its patronage of

                Presidio or to terminate any written or oral agreement or understanding or other

                relationship with Presidio or any direct or indirect parent, sister company, or

                subsidiary of Presidio (together with Presidio, the “Presidio Entities”), provided

                that the limitations on any Restricted Supplier shall be subject to the limitations

                in paragraph 3 below; and

            (c) employ, retain or engage (as an employee, consultant, or independent contractor),

                or induce or attempt to induce to be employed, retained or engaged, or otherwise

                induce or attempt to induce to leave the employ of the Presidio Entities, any

                person who is or was within twelve (12) months preceding the Individual Parties’

                Departure Dates, an employee, consultant or independent contractor of the

                Presidio Entities.

       3.     The restrictions related to Restricted Suppliers in paragraph 2(a)-(b) of this Order

shall not apply any communications or business activities that are (i) related to customers other



                                                2
 Case 1:20-cv-00965-LPS Document 69 Filed 12/11/20 Page 3 of 3 PageID #: 775




than those listed on Schedule A-1 (as applicable to Semler) and Schedule A-2 (as applicable to

Davis), or (ii) not related to any customer.

       4.      Presidio’s Motion for a Preliminary Injunction, filed on June 30, 2020, is resolved.

 SMITH, KATZENSTEIN & JENKINS LLP                    KLEHR HARRISON
                                                     HARVEY BRANZBURG LLP
  /s/ Kelly A. Green
 Laurence V. Cronin (No. 2385)                        /s/ Richard M. Beck
 Kelly A. Green (No. 4095)                           Richard M. Beck (No. 3373)
 1000 West Street, Suite 1501                        919 N. Market Street, Suite 1000
 Wilmington, DE 19801                                Wilmington, Delaware 19801
 (302) 652-8400                                      Telephone: (302) 552-5501
 LVC@skjlaw.com                                      rbeck@klehr.com
 KAG@skjlaw.com

 Attorneys for Plaintiffs                            Attorneys for Defendants

 DATED: December 11, 2020




               IT IS SO ORDERED this _____ day of ___________, 2020.


                                               ____________________________




                                                 3
